Citation Nr: 9900638	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel







INTRODUCTION

The appellant served in the Army National Guard from April 
1991 to October 1993.  The appellants service records 
reflect verified active duty for training from June 1991 to 
November 1991.   

Although the appellant requested a hearing in her August 1997 
Notice of Disagreement, she indicated in her October 1997 
Substantive Appeal that she did not desire a hearing.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends her disorder developed during her 
military service.    The appellant further contends that her 
disorder is related to her service because it developed 
during her military service rather than prior to her entrance 
into the service. 


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the appellants claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the appellant has not submitted a well-grounded 
claim for service connection for a psychiatric disorder.







FINDING OF FACT

Competent evidence of a nexus between an incident of the 
appellants active duty for training period and a psychiatric 
disorder, variously diagnosed as a psychotic disorder and a 
schizoaffective disorder, has not been presented.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is not well-grounded.  38 U.S.C.A. §  5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  FACTUAL BACKGROUND

In the appellants National Guard enlistment examination in 
April of 1991, the psychiatric clinical evaluation yielded 
normal results.  The appellant reported no prior frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  The 
appellant further reported she had never been treated for a 
mental condition.   

Further medical records of the appellant during active duty 
for training reflect no treatment, complaints, or medical 
findings for a psychiatric disorder.

The appellants National Guard medical records dated in 1992 
reflect no treatment, complaints, or medical findings for a 
psychiatric disorder.

The appellants private medical records from February 1993 
reflect a hospital psychiatric admission examination wherein 
the appellant complained of hearing voices.  The appellant 
reported hearing the voice of her husbands friend in 
November of 1992, and subsequently heard voices of other 
males, which became more persistent.   It was noted that this 
was the appellants first psychiatric contact.  It was 
further noted that this was the appellants first psychiatric 
hospitalization and she has no previous psychiatric history.    
The records reflect an Axis I diagnosis of psychotic 
disorder, not otherwise specified (as evidenced by persistent 
and increasing auditory hallucinations without marked 
disturbance and self-care).   It was noted that the appellant 
had a 2-month onset of progressive auditory hallucinations 
and marked fear that she would be harmed.  

The appellants medical records also reflect a Social 
Assessment which was completed during her private 
hospitalization in February 1993.  The assessment reflects 
the appellant began hearing voices prior to Thanksgiving, and 
since that time they have become worse.  She had not been 
sleeping, had been very nervous, eating very little, and had 
been very fearful for her life.   The appellant reported this 
was her first psychiatric hospitalization.  She has never had 
any psychiatric or psychological treatment.  The appellant 
further reported she had been depressed for several years, 
however, the difficulty with the voices had been only in the 
last year.  It was noted that the difficulty with the voices 
appeared to stem from the appellants relationship with her 
second husband.  The social worker and the appellant 
discussed depression and the social worker noted that 
although the appellant may not have accepted it or discussed 
it with anyone, she had been depressed for a long time.

In the Discharge Summary dated April 5, 1993, it was noted 
that a psychiatrist felt the appellant had suffered an acute 
psychotic episode.  The final diagnosis was reported to be 
schizoaffective disorder.

In a letter dated April 13, 1993, a private social worker and 
psychiatrist reported a diagnosis of psychotic disorder, not 
otherwise specified, and suggested the appellant be allowed 
to return to her involvement with the Army National Guard 
Reserves.

A psychiatric evaluation dated May 21, 1993, reflected a 
likely diagnosis of schizoaffective disorder with the 
understanding that at some point in the future this may 
change to schizophrenia.

National Guard medical records dated June 1993 reflect a 
psychological evaluation for retention in the National Guard.  
The appellant complained of marked anxiety and depression.   
The appellant reported a delusion in February.   The 
psychologists diagnostic impression was that of a psychotic 
disorder, not otherwise specified, currently in remission 
with medication.  The psychologist recommended the 
appellants annual training be terminated.   The psychologist 
suggested a referral to the medical board with the 
recommendation the appellant be discharged from National 
Guard for medical reasons, i.e. a psychosis.


II. LAWS AND REGULATIONS

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Where a veteran served 90 days or more and a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§  3.307, 
3.309 (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and the Department of Veterans Affairs (VA) is under 
no duty to assist her in any further development of that 
claim.  38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that there is a duty to assist a 
veteran in the completion of his application for benefits 
under 38 U.S.C.A.§  5103(a) (West 1991), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.




III. ANALYSIS

Competent evidence of a nexus between an incident of the 
appellants active duty for training period and a psychiatric 
disorder, variously diagnosed as a psychotic disorder and a 
schizoaffective disorder, has not been presented.  Although 
during her 1993 hospitalization, the appellant reported that 
she had initially heard voices as early as November 1992, 
prior to Thanksgiving, the first diagnosis of a psychotic 
disorder occurred in February 1993 which was many months 
after her period of active duty for training.  The 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply 
because the appellant did not have active service only 
active duty for training.  Even on the assumption that her 
June-November 1991 service was active service, there is no 
competent evidence that a psychosis was manifested to the 
required degree within the twelve-month interval from 
November 1991. 

Although the appellant has expressed her opinion that the 
psychiatric disorder developed during her service, she does 
not meet the burden imposed by 38 U.S.C.A. §  5107(a) merely 
by presenting her own lay testimony, because lay persons are 
not competent to offer medical opinions.  See Grottveit, 5 
Vet. App. 93.


ORDER

Service connection for a psychiatric disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals




NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
